


Exhibit 10.20

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of November 29, 2017, by and
among Televicentro of Puerto Rico, LLC, a Delaware limited liability company
(the “Company”), Hemisphere Media Group, Inc., a Delaware corporation and
indirect parent of the Company (“Hemisphere”), and Javier Maynulet
(“Executive”).

 

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, for the period and upon such other terms and conditions
of this Agreement; and

 

WHEREAS Executive’s agreement to enter into this Agreement and be bound by the
terms hereof, including the restrictive covenants herein, is a material
inducement to Hemisphere’s willingness to grant stock options and restricted
stock to Executive and Hemisphere would not otherwise grant such stock options
and restricted stock to Executive if Executive did not agree to enter into this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as set forth below:

 

1.             Term. (a) The term of Executive’s employment under this Agreement
shall commence on December 1, 2017 (the “Effective Date”), subject to Executive
reporting to work on such date, and shall continue until December 31, 2020 (the
“Expiration Date”); provided, however, that Executive’s employment under this
Agreement may be terminated at any time pursuant to the provisions of Section 4.
The period of time from the Effective Date through the termination of
Executive’s employment hereunder pursuant to its terms is herein referred to as
the “Term.”  If, prior to the Expiration Date, the Company delivers notice to
Executive of the Company’s intent to negotiate the renewal of this Agreement,
Executive agrees to negotiate with the Company on an exclusive, good-faith basis
concerning such renewal until the thirty-day anniversary of Executive’s receipt
of such notice.

 

(b)           Executive agrees and acknowledges that the Company has no
obligation to extend the Term or to continue Executive’s employment following
the Expiration Date, and Executive expressly acknowledges that no promises or
understandings to the contrary have been made or reached.  Executive also agrees
and acknowledges that, should Executive and the Company choose to continue
Executive’s employment for any period of time following the Expiration Date
without extending the term of Executive’s employment under this Agreement or
entering into a new written employment agreement, Executive’s employment with
the Company shall be “at will”, such that the Company may terminate Executive’s
employment at any time, with or without reason and with or without notice, and
Executive may resign at any time, with or without reason and with or without
notice.

 

(c)           For purposes of this Agreement, the following terms, as used
herein, shall have the definitions set forth below.

 

“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, provided
that, in any event, any business in which the

 

--------------------------------------------------------------------------------


 

Company has any direct or indirect ownership interest shall be treated as an
Affiliate of the Company.

 

“Control” (including, with correlative meanings, the terms “Controlled by” and
“under common Control with”), as used with respect to any Person, means the
direct or indirect possession of the power to direct or cause the direction of
the management or policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.

 

“Governmental Entity” means any national, state, county, local, municipal or
other government or any court of competent jurisdiction, administrative agency
or commission or other governmental authority or instrumentality.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, association, Governmental Entity, unincorporated
entity or other entity.

 

“Plan” means the Hemisphere Media Group, Inc. Amended and Restated 2013 Equity
Incentive Plan.

 

2.             Duties and Responsibilities.  (a) During the Term, Executive
agrees to be employed and devote substantially all of Executive’s business time
and efforts to the Company and its Affiliates (including, without limitation,
oversight of television networks, WAPA America and WAPA 2 Deportes and website,
WAPA.TV) and the promotion of its and their interests and the performance of
Executive’s duties and responsibilities hereunder as Chief Operating Officer of
WAPA-TV, a division of the Company, until the resignation or termination of
employment of the current President and General Manager of WAPA-TV, and as
President and General Manager of WAPA-TV following the resignation or
termination of employment of the current President and General Manager, upon the
terms and conditions of this Agreement. Executive shall perform such lawful
duties and responsibilities as directed from time to time by the Chief Executive
Officer of Hemisphere (the “CEO”) or his designee that holds a “C-Suite” level
position at Hemisphere and/or the Board of Directors of the Company (the
“Board”) that are customary for the Chief Operating Officer (or, when
applicable, President and General Manager of WAPA-TV) of a division of a
corporation of the size and nature of the Company.  Executive shall also perform
such additional responsibilities as requested by Hemisphere, including, without
limitation, assistance on possible strategic transactions and operations of
other television stations and cable networks owned, directly or indirectly by
Hemisphere.

 

(b)           During the Term, Executive shall report directly to the CEO or the
CEO’s designee who holds a “C-Suite” level position at Hemisphere. During the
Term, Executive’s principal place of employment shall be in the Commonwealth of
Puerto Rico. Executive acknowledges that Executive’s duties and responsibilities
shall require Executive to travel on business to the extent necessary to fully
perform Executive’s duties and responsibilities hereunder. It is anticipated
that Executive shall physically be on Company premises (or traveling on Company
business) during normal business hours (unless absent due to vacation, injury,
illness or other approved leave of absence).

 

(c)           During the Term, Executive shall use Executive’s best efforts to
faithfully and diligently serve the Company and shall not act in any capacity
that is in conflict with

 

2

--------------------------------------------------------------------------------


 

Executive’s duties and responsibilities hereunder; provided, however, Executive
may manage Executive’s personal investments and affairs and participate in
non-profit, educational, charitable and civic activities, to the extent that
such activities do not interfere with the performance of Executive’s duties
hereunder, and are not in conflict with the business interests of the Company or
its Affiliates or otherwise compete with the Company or its Affiliates. Except
as provided in the immediately preceding sentence, for the avoidance of doubt,
during the Term Executive shall not be permitted to become engaged in or render
services for any Person other than the Company and its Affiliates, and shall not
be permitted to be a member of the board of directors of any company, in any
case without the consent of the Company (for all purposes under this Agreement,
any required consent of the Company shall be evidenced by a duly authorized
resolution of the Board.

 

3.             Compensation and Related Matters.

 

(a)           Base Salary. Executive shall receive an annual base salary (“Base
Salary”) at a rate of $450,000, payable in accordance with the Company’s
applicable payroll practices.    Base Salary shall be subject to review by the
board of directors of Hemisphere annually for increases, but not decreases,
deemed necessary or appropriate in its sole discretion.  References in this
Agreement to “Base Salary” shall be deemed to refer to the most recently
effective annual base salary rate.

 

(b)           Annual Bonus.

 

(i)            During the Term and commencing in respect of the fiscal year
ending December 31, 2018 and subject to Section 4, Executive shall have the
opportunity to earn an annual bonus (“Annual Bonus”) based on performance
against specified objective (including budgetary or EBITDA-based) performance
criteria (“Performance Goals”) established by the board of directors of
Hemisphere prior to or as soon as practicable following each calendar year,
subject to Executive’s continued employment through December 31 of each such
calendar year. The Annual Bonus shall be equal to 18.75% of Base Salary if
Hemisphere achieves at least 80% of its Performance Goals and 25% of Base Salary
(the “Target Bonus”) if Hemisphere achieves at least 100% of its Performance
Goals, with the actual Annual Bonus determined by linear interpolation based on
Hemisphere’s achievement of Performance Goals between 80% and 100%, if
applicable.  For the avoidance of doubt, the Annual Bonus comprises any amounts
required to be paid by the Company to Employee pursuant to Art. 1, Law 148,
June 30, 1969, 29 LPRA Sec. 501.

 

(ii)           Any Annual Bonus payable for any calendar year shall be paid in
cash as soon as practicable following the determination of the Company’s
performance results for such calendar year, but in no event later than
March 15th of the calendar year following the calendar year to which such Annual
Bonus relates.  For the avoidance of doubt, Executive shall not be eligible for
an Annual Bonus in respect of the fiscal year ending December 31, 2017.

 

(c)           Discretionary Bonus.

 

(i)            During the Term and commencing in respect of the fiscal year
ending December 31, 2018, Executive may receive a discretionary bonus
(“Discretionary

 

3

--------------------------------------------------------------------------------


 

Bonus”) based on Executive’s and the Company’s performance (including, without
limitation, EBITDA, revenue, program ratings and television advertising share of
the DMA (Designated Market Area) which the Company may grant or withhold in its
sole discretion.  The Discretionary Bonus shall have an annual target of 25% of
Base Salary.

 

(ii)           Any Discretionary Bonus payable for any calendar year shall be
paid in cash as soon as practicable following the determination of the Company’s
performance results for such calendar year, but in no event later than
March 15th of the calendar year following the calendar year to which such
Discretionary Bonus relates.  For the avoidance of doubt, Executive shall not be
eligible for a Discretionary Bonus in respect of the fiscal year ending
December 31, 2017.

 

(d)           Signing Bonus.  On or about the first regularly scheduled Company
payroll date following the sixty day anniversary of the Effective Date, the
Company shall pay Executive a one-time signing bonus of $50,000 (the “Signing
Bonus”); provided, that in the event Executive voluntarily resigns his
employment with the Company or is terminated by the Company for Cause (as
defined below), in either case prior to the two (2) year anniversary of the
Effective Date, Executive shall be required to repay to the Company all of the
Signing Bonus, including all taxes paid by the Company in respect of the Signing
Bonus.

 

(e)           Equity. As promptly as practicable, but in no case later than
three months, following the execution of this Agreement, Hemisphere will grant
Executive (i) an option (the “Option”) to purchase 55,000 shares of Hemisphere
common stock (“Stock”), and (ii) 55,000 restricted shares of Stock (“Restricted
Stock” and together with the Option, the “Equity Awards”), each pursuant to, and
subject to, the terms of the Plan and a form of award certificate attached
hereto as Exhibit A and the restricted stock certificate attached hereto as
Exhibit B.   Each share of Stock subject to the Option shall have an exercise
price equal to the fair market value of a share of Stock on the date of grant,
and the Equity Awards will vest in 3 equal annual installments on the first 3
anniversaries of the Effective Date.

 

(f)            Benefits and Perquisites. During the Term, Executive shall be
entitled to participate in the benefit plans, programs and perquisites
commensurate with Executive’s position that are provided by the Company from
time to time for its executives generally, subject to the terms and conditions
of such plans.   If Executive is enrolled in his former employer’s medical and
dental plans as a result of an election to continue his participation in such
plans under the federal law known as “COBRA,” then until the earlier of (i) the
18-month anniversary of the effective date of such COBRA coverage or (ii) the
date Executive discontinues coverage under COBRA in such plans, the Company will
pay 70% of Executive’s premiums for such participation.

 

(g)           Business Expense Reimbursements. During the Term, the Company
shall promptly reimburse Executive for Executive’s reasonable and necessary
business expenses incurred in connection with performing Executive’s duties
hereunder in accordance with its then-prevailing policies and procedures for
expense reimbursement (which shall include appropriate itemization and
substantiation of expenses incurred).

 

4

--------------------------------------------------------------------------------


 

(h)           Vacation. During the Term, Executive shall be entitled to four
weeks paid vacation each calendar year, in accordance with the Company’s
vacation policy to be taken at such times as may be mutually agreed by Executive
and the Company.

 

(i)            Travel Reimbursement.  The Company shall reimburse Executive for
the cost of reasonable travel between Miami, Florida, and Puerto Rico (but not
more than 27 round-trip flights during the period ending on the one year
anniversary of the date hereof); provided, however, Executive shall relocate to
Puerto Rico no later than September 1, 2018, and upon such relocation
Executive’s entitlement to the travel reimbursements described in this
Section 3(i) shall cease.  Executive acknowledges Section 2(b) and this
Section 3(i) are material terms of this Agreement and the Company would not
enter this Agreement absent Executive’s willingness to relocate to Puerto Rico
on a full-time basis.

 

(j)            Automobile Reimbursement.  During the Term, the Company shall
reimburse Executive for the cost of an automobile and related insurance, subject
to a maximum reimbursement of $1,000 per month.  Executive shall be responsible
for all required maintenance and gasoline expenses.  Executive further agrees
that the vehicle will be driven only by Executive or other authorized Company
personnel and that such vehicle will at all times be maintained in a good
condition, subject to normal wear and tear.

 

(k)           Indemnification. The Company agrees that in the event Executive
is, or is threatened to be, made a party to any pending, contemplated or
threatened action, suit, arbitration or other proceeding, whether civil,
criminal, administrative or investigative, and whether formal or informal (each
a “Proceeding”), by reason of the fact that Executive is or was, or had agreed
to become, an officer, employee, agent, representative or fiduciary of the
Company and/or Hemisphere, or is or was serving at the request of the Company as
a board member, officer, employee, agent or fiduciary of another Person, the
Company or Hemisphere shall indemnify and hold Executive harmless, to the
maximum extent permitted by the Company’s or Hemisphere’s governing documents
or, if greater, by applicable law (but not in any event in contravention of the
Company’s or Hemisphere’s governing documents), against all expenses, damages,
liabilities and losses incurred by Executive, provided that Executive acted in
good faith and in a manner that he reasonably believed to be in or not opposed
to the best interests of the Company or Hemisphere, and, with respect to any
criminal Proceeding, had no reasonable cause to believe his conduct was
unlawful; provided, further, that Executive shall not be entitled to any such
indemnification (A) in respect of any Proceeding based upon or attributable to
Executive gaining in fact any personal profit or advantage to which he is not
entitled or resulting from Executive’s fraudulent, dishonest or willful
misconduct, (B) to the extent Executive has already received indemnification or
payment pursuant to the Company’s or Hemisphere’s operating agreement or other
governing documents, D&O insurance or otherwise or (C) in respect of any
Proceeding initiated by Executive, unless the Company or Hemisphere has joined
in or the Board or Hemisphere’s board of directors has authorized such
Proceeding. Expenses incurred by Executive in defending any claim shall be paid
by the Company or Hemisphere in advance of the final disposition of such claim
upon receipt by the Company or Hemisphere of an undertaking by or on behalf of
Executive to repay such amount if it shall be ultimately determined that
Executive is not entitled to be indemnified by the Company or Hemisphere
pursuant to this Section 3(k).  To the extent the Company or Hemisphere
maintains an insurance policy covering the errors and omissions of its Board
members, members of Hemisphere’s board of directors and

 

5

--------------------------------------------------------------------------------


 

officers, Executive shall be covered by such policy during the Term and for six
years following Executive’s termination of employment in a manner no less
favorable than Board members, members of Hemisphere’s board of directors and
other officers of the Company or Hemisphere.  Any amounts paid by Hemisphere or
the Company pursuant to this Section 3(k) shall be deemed to be paid by the
other party, to the extent required to avoid the duplication of any payments
hereunder.

 

4.             Termination of Employment. (a) Executive’s employment may be
terminated by either party at any time and for any reason; provided, however,
that Executive shall be required to give the Company at least 90 days advance
written notice of any voluntary resignation of Executive’s employment hereunder
(and in such event the Company in its sole discretion may elect to accelerate
Executive’s date of termination of employment, it being understood that such
termination shall still be treated as a voluntary resignation for purposes of
this Agreement). Notwithstanding the foregoing, Executive’s employment shall
automatically terminate upon Executive’s death.

 

(b)           Following any termination of Executive’s employment,
notwithstanding any provision to the contrary in this Agreement, the obligations
of the Company to pay or provide Executive with compensation and benefits under
Section 3 shall cease, and the Company shall have no further obligations to
provide compensation or benefits to Executive hereunder except (i) for payment
of (w) any accrued but unpaid Base Salary through the date of termination;
(x) any unpaid Annual Bonus for the year prior to the year in which termination
occurs; (y) any accrued but unused vacation days, and (z) any unreimbursed
expenses under Section 3(g), (i), and (j) in each case accrued or incurred
through the date of termination of employment, payable as soon as practicable
and in all events within 30 days following termination of employment, (ii) as
explicitly set forth in any other benefit plans, programs or arrangements
applicable to terminated employees in which Executive participates, other than
severance plans or policies, and (iii) as otherwise expressly required by
applicable law (collectively, the “Accrued Obligations”). For the avoidance of
doubt, (A) any Annual Bonus for the year of termination of employment is
forfeited if Executive’s employment is terminated for Cause or resignation by
Executive, and (B) in the case of Executive’s death, any payments to be made to
Executive in accordance with this Section 4 shall be paid to Executive’s
beneficiaries, devisees, heirs, legates or estate, as applicable.

 

(c)           (i)            Except as otherwise provided herein, if Executive’s
employment is terminated by the Company without Cause (other than due to death
or Disability (as defined below)), then Executive, in addition to the Accrued
Obligations, shall be entitled to receive an aggregate amount equal to the sum
of (x) Executive’s Base Salary and (y) the Target Bonus (the “Severance
Payment”).  The Severance Payment shall be paid during the 12-month period
immediately following such termination in substantially equal installments
consistent with the Company’s payroll practices.

 

(ii)           If Executive’s employment is terminated due to death or by the
Company due to Disability or upon the expiration of the Term, then Executive, in
addition to the Accrued Obligations, shall be entitled to receive the product of
(x) the actual Annual Bonus that Executive would have been entitled to receive
for the year of termination had Executive continued to be employed through the
end of the calendar year in which such termination occurs,

 

6

--------------------------------------------------------------------------------


 

and (y) a fraction, the numerator of which is the number of calendar days
Executive was employed in the calendar year of termination, and the denominator
of which is 365 (the “Pro Rata Bonus”).  Payment of the Pro Rata Bonus shall be
no later than March 15 of the calendar year following the calendar year in which
Executive’s termination of employment occurs.

 

(iii)          Any payments or benefits under Section 4(c)(i) or 4(c)(ii) shall
be (A) conditioned upon Executive having executed an irrevocable waiver and
general release of claims substantially in a form attached hereto as Exhibit C
(the “Release”) that has become effective in accordance with its terms,
(B) subject to Executive’s continued compliance with the terms of this Agreement
and (C) subject to Section 25.

 

(iv)          For purposes of this Agreement, “Cause” means: (A) Executive’s
willful refusal to perform his duties for the CEO or the Board, which refusal or
failure remains uncured for 15 days after he receives written notice from the
CEO or the Board demanding cure; (B) in carrying out his duties under this
Agreement, Executive engages in willful misconduct, or gross neglect, that in
either case causes economic harm to the Company’s or Hemisphere’s business or
reputation; (C) Executive’s failure to comply with Company policies, as now in
existence or as may hereafter be modified or promulgated in writing and provided
to Executive; (D) Executive’s engagement in conduct which (x) constitutes a
criminal offense, or (y) is or may be unlawful, to the possible detriment of the
Company, any of its Affiliates or Executive’s own reputation; (E) Executive’s
indulgence in a pattern of improper or disorderly conduct, Executive’s failure
to perform his work in an efficient manner, or Executive’s performance or work
belatedly, negligently or in violation of the Company’s standards or (F) a
material breach of this Agreement.

 

(v)           For purposes of this Agreement, “Disability” means Executive would
be entitled to long-term disability benefits under the Company’s long-term
disability plan as in effect from time to time, without regard to any waiting or
elimination period under such plan and assuming for the purpose of such
determination that Executive is actually participating in such plan at such
time. If the Company does not maintain a long-term disability plan, “Disability”
means Executive’s inability to perform Executive’s duties and responsibilities
hereunder due to physical or mental illness or incapacity that is expected to
last for a consecutive period of 90 days or for a period of 120 days in any 365
day period as determined by the Board in its good faith judgment.

 

(d)           Upon termination of Executive’s employment for any reason, upon
the Company’s request Executive agrees to resign, as of the date of such
termination of employment or such other date requested, from the Board and any
committees thereof (and, if applicable, from the board of directors (and any
committees thereof) of any Affiliate of the Company) to the extent Executive is
then serving thereon.

 

(e)           The payment of any amounts accrued under any benefit plan, program
or arrangement in which Executive participates shall be subject to the terms of
the applicable plan, program or arrangement, and any elections Executive has
made thereunder. Subject to Section 25 and except as prohibited by the terms of
any Company benefit plan, program or arrangement, the Company may offset any
amounts due and payable (pursuant to a contract or other written

 

7

--------------------------------------------------------------------------------

 

agreement between Executive and the Company) by Executive to the Company or its
subsidiaries against any amounts the Company owes Executive hereunder.

 

(f)                                   As a condition to Employee receiving the
payments under Section 4(c)(i) or 4(c)(ii), Executive shall be required to
mitigate by actively seeking other employment following termination of
employment with the Company.  Executive shall notify the Company immediately
upon obtaining other employment or commencing any business activity and shall
report immediately following the end of each month the amount of any
compensation earned during such month, and there shall be an offset on a
dollar-for-dollar basis against amounts or benefits due to Executive under this
Agreement or otherwise on account of any claim (other than any preexisting debts
then due in accordance with their terms) the Company or its Affiliates may have
against him or any remuneration or other benefit earned or received by Executive
after such termination.

 

5.                                      Noncompetition and Nonsolicitation. For
purposes of Sections 5, 6, 7, 8, 9, 10 and 11 of this Agreement, references to
the Company shall include its subsidiaries and Affiliates.

 

(a)                                 Executive agrees that Executive shall not,
while an employee of the Company and during the one-year period following
termination of employment (the “Restriction Period”), directly or indirectly,
without the prior written consent of the Company:

 

(i)                                     (A) engage in activities or businesses
(including without limitation by owning any interest in, managing, controlling,
participating in, consulting with, advising, rendering services for, or in any
manner engaging in the business of owning, operating or managing any business)
anywhere in the world that are principally or primarily in the business of
producing or distributing Spanish language media content, or owning or operating
Hispanic television networks (“Competitive Activities”) or (B) assisting any
Person in any way to do, or attempt to do, anything prohibited by this
Section 5(a)(i)(A) above; or

 

(ii)                                  perform any action, activity or course of
conduct which is substantially detrimental to the businesses or business
reputations of the Company, including (A) soliciting, recruiting or hiring (or
attempting to solicit, recruit or hire) any employees of the Company or Persons
who have worked for the Company during the 12-month period immediately preceding
such solicitation, recruitment or hiring or attempt thereof; (B) soliciting or
encouraging (or attempting to solicit or encourage) any employee of the Company
to leave the employment of the Company; (C) intentionally interfering with the
relationship of the Company with any Person who or which is employed by or
otherwise engaged to perform services for, or any customer, client, supplier,
licensee, licensor or other business relation of, the Company; or (D) assisting
any Person in any way to do, or attempt to do, anything prohibited by
Section 5(a)(ii)(A), (B) or (C) above.

 

If Executive’s termination of employment is due solely to the expiration of the
Term as provided for in Section 1(a) and the parties hereto have not decided to
renew the Term, the Restriction Period shall be reduced to the six-month period
following termination of employment. The Restriction Period shall be tolled
during (and shall be deemed automatically extended by) any period in which
Executive is in violation of the provisions of this Section 5(a).

 

8

--------------------------------------------------------------------------------


 

(b)                                 The provisions of Section 5(a) shall not be
deemed breached as a result of Executive’s passive ownership of less than an
aggregate of 3% of any class of securities of a Person engaged, directly or
indirectly, in Competitive Activities, so long as Executive does not actively
participate in the business of such Person; provided, however, that such stock
is listed on a national securities exchange.

 

(c)                                  Without limiting the generality of
Section 11, notwithstanding the fact that any provision of this Section 5 is
determined not to be specifically enforceable, the Company will nevertheless be
entitled to recover monetary damages as a result of Executive’s breach of such
provision.

 

(d)                                 Executive acknowledges that the Company has
a legitimate business interest and right in protecting its Confidential
Information (as defined below), business strategies, employee and customer
relationships and goodwill, and that the Company would be seriously damaged by
the disclosure of Confidential Information and the loss or deterioration of its
business strategies, employee and customer relationships and goodwill. Executive
acknowledges that Executive is being provided with significant additional
consideration (to which Executive is not otherwise entitled), including stock
options and restricted stock, to induce Executive to enter into this Agreement.
Executive expressly acknowledges and agrees that each and every restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period and geographical area.  Executive further acknowledges that although
Executive’s compliance with the covenants contained in Sections 5, 6, 7, 8 and 9
may prevent Executive from earning a livelihood in a business similar to the
business of the Company, Executive’s experience and capabilities are such that
Executive has other opportunities to earn a livelihood and adequate means of
support for Executive and Executive’s dependents.

 

6.                                      Nondisclosure of Confidential
Information. (a) Executive acknowledges that Executive is and shall become
familiar with the Company’s Confidential Information (as defined below),
including trade secrets, and that Executive’s services are of special, unique
and extraordinary value to the Company. Executive acknowledges that the
Confidential Information obtained by Executive while employed by the Company is
the property of the Company. Therefore, Executive agrees that Executive shall
not disclose to any unauthorized Person or use for Executive’s own purposes any
Confidential Information without the prior written consent of the Company,
unless and to the extent that the aforementioned matters become generally known
to and available for use by the public other than as a result of Executive’s
acts or omissions in violation of this Agreement; provided, however, that if
Executive receives a request to disclose Confidential Information pursuant to a
deposition, interrogation, request for information or documents in legal
proceedings, subpoena, civil investigative demand, governmental or regulatory
process or similar process, (i) Executive shall promptly notify in writing the
Company, and consult with and assist the Company in seeking a protective order
or request for other appropriate remedy, (ii) in the event that such protective
order or remedy is not obtained, or if the Company waives compliance with the
terms hereof, Executive shall disclose only that portion of the Confidential
Information which, on the advice of Executive’s legal counsel, is legally
required to be disclosed, and shall exercise best reasonable efforts to provide
that the receiving Person shall agree to treat such Confidential Information as
confidential to the extent possible (and permitted under applicable law) in
respect of the applicable proceeding or process,

 

9

--------------------------------------------------------------------------------


 

and (iii) the Company shall be given an opportunity to review the Confidential
Information prior to disclosure thereof.

 

(b)                                 For purposes of this Agreement,
“Confidential Information” means information, observations and data concerning
the business or affairs of the Company, including, without limitation, all
business information (whether or not in written form) which relates to the
Company, or its customers, suppliers or contractors or any other third parties
in respect of which the Company has a business relationship or owes a duty of
confidentiality, or their respective businesses or products, and which is not
known to the public generally other than as a result of Executive’s breach of
this Agreement, including but not limited to: technical information or reports;
formulas; trade secrets; unwritten knowledge and “know-how”; operating
instructions; training manuals; customer lists; customer buying records and
habits; product sales records and documents, and product development, marketing
and sales strategies; market surveys; marketing plans; profitability analyses;
product cost; long-range plans; information relating to pricing, competitive
strategies and new product development; information relating to any forms of
compensation or other personnel-related information; contracts; and supplier
lists. Confidential Information will not include such information known to
Executive prior to Executive’s involvement with the Company or information
rightfully obtained from a third party (other than pursuant to a breach by
Executive of this Agreement). Without limiting the foregoing, Executive agrees
to keep confidential the existence of, and any information concerning, any
dispute between Executive and the Company, except that Executive may disclose
information concerning such dispute to his immediate family, to the court that
is considering such dispute or to Executive’s legal counsel and other
professional advisors (provided that such counsel and other advisors agree not
to disclose any such information other than as necessary to the prosecution or
defense of such dispute).

 

(c)                                  Except as expressly set forth otherwise in
this Agreement, Executive agrees that Executive shall not disclose the terms of
this Agreement, except to Executive’s immediate family and Executive’s financial
and legal advisors, or as may be required by law or ordered by a court.
Executive further agrees that any disclosure to Executive’s financial or legal
advisors shall only be made after such advisors acknowledge and agree to
maintain the confidentiality of this Agreement and its terms.

 

(d)                                 Executive further agrees that Executive will
not improperly use or disclose any confidential information or trade secrets, if
any, of any former employers or any other Person to whom Executive has an
obligation of confidentiality, and will not bring onto the premises of the
Company any unpublished documents or any property belonging to any former
employer or any other Person to whom Executive has an obligation of
confidentiality unless consented to in writing by the former employer or other
Person.  Notwithstanding anything to the contrary contained herein, Executive
shall not be held criminally or civilly liable under any federal or state trade
secret law for any disclosure of a trade secret that is made:  (A) in confidence
to a federal, state or local government official, either directly or indirectly,
or to an attorney; and (B) solely for the purpose of reporting or investigating
a suspected violation of law; or is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding.  If Executive files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, Executive may disclose the Company’s trade secrets to Executive’s attorney
and use the trade secret information in the court proceeding if Executive:
(1) files any document

 

10

--------------------------------------------------------------------------------


 

containing the trade secret under seal; and (2) does not disclose the trade
secret, except pursuant to court order.

 

7.                                      Return of Property. Executive
acknowledges that all notes, memoranda, specifications, devices, formulas,
records, files, lists, drawings, documents, models, equipment, property,
computer, software or intellectual property relating to the businesses of the
Company, in whatever form (including electronic), and all copies thereof, that
are received or created by Executive while an employee of the Company or its
subsidiaries or Affiliates (including but not limited to Confidential
Information and Inventions (as defined below)) are and shall remain the property
of the Company, and Executive shall immediately return such property to the
Company upon the termination of Executive’s employment and, in any event, at the
Company’s request. Executive further agrees that any property situated on the
premises of, and owned by, the Company, including disks and other storage media,
filing cabinets or other work areas, is subject to inspection by the Company’s
personnel at any time with or without notice.

 

8.                                      Intellectual Property Rights.
(a) Executive agrees that the results and proceeds of Executive’s services for
the Company (including, but not limited to, any trade secrets, products,
services, processes, know-how, designs, developments, innovations, analyses,
drawings, reports, techniques, formulas, methods, developmental or experimental
work, improvements, discoveries, inventions, ideas, source and object codes,
programs, matters of a literary, musical, dramatic or otherwise creative nature,
writings and other works of authorship) resulting from services performed while
an employee of the Company and any works in progress, whether or not patentable
or registrable under copyright or similar statutes, that were made, developed,
conceived or reduced to practice or learned by Executive, either alone or
jointly with others (collectively, “Inventions”), shall be works-made-for-hire
and the Company shall be deemed the sole owner throughout the universe of any
and all trade secret, patent, copyright and other intellectual property rights
(collectively, “Proprietary Rights”) of whatsoever nature therein, whether or
not now or hereafter known, existing, contemplated, recognized or developed,
with the right to use the same in perpetuity in any manner the Company
determines in its sole discretion, without any further payment to Executive
whatsoever. If, for any reason, any of such results and proceeds shall not
legally be a work-made-for-hire and/or there are any Proprietary Rights which do
not accrue to the Company under the immediately preceding sentence, then
Executive hereby irrevocably assigns and agrees to assign any and all of
Executive’s right, title and interest thereto, including any and all Proprietary
Rights of whatsoever nature therein, whether or not now or hereafter known,
existing, contemplated, recognized or developed, to the Company, and the Company
shall have the right to use the same in perpetuity throughout the universe in
any manner determined by the Company without any further payment to Executive
whatsoever. As to any Invention that Executive is required to assign, Executive
shall promptly and fully disclose to the Company all information known to
Executive concerning such Invention.

 

(b)                                 Executive agrees that, from time to time, as
may be requested by the Company and at the Company’s sole cost and expense,
Executive shall do any and all things that the Company may reasonably deem
useful or desirable to establish or document the Company’s exclusive ownership
throughout the United States of America or any other country of any and all
Proprietary Rights in any such Inventions, including the execution of
appropriate copyright and/or patent applications or assignments. To the extent
Executive has any Proprietary Rights in

 

11

--------------------------------------------------------------------------------


 

the Inventions that cannot be assigned in the manner described above, Executive
unconditionally and irrevocably waives the enforcement of such Proprietary
Rights. This Section 8(b) is subject to and shall not be deemed to limit,
restrict or constitute any waiver by the Company of any Proprietary Rights of
ownership to which the Company may be entitled by operation of law by virtue of
the Company’s being Executive’s employer. Executive further agrees that, from
time to time, as may be requested by the Company and at the Company’s sole cost
and expense, Executive shall assist the Company in every proper and lawful way
to obtain and from time to time enforce Proprietary Rights relating to
Inventions in any and all countries. Executive shall execute, verify and deliver
such documents and perform such other acts (including appearances as a witness)
as the Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining, and enforcing such Proprietary Rights and
the assignment thereof. In addition, Executive shall execute, verify and deliver
assignments of such Proprietary Rights to the Company or its designees.
Executive’s obligations under this Section 8 shall continue beyond the
termination of Executive’s employment with the Company.

 

(c)                                  Executive hereby waives and quitclaims to
the Company any and all claims, of any nature whatsoever, that Executive now or
may hereafter have for infringement of any Proprietary Rights assigned hereunder
to the Company.

 

9.                                      Nondisparagement. Executive shall not,
whether in writing or orally, malign, denigrate or disparage the Company, its
Affiliates, or their respective predecessors and successors, and all of the
respective current or former directors, officers, employees, shareholders,
partners, members, agents or representatives of any of the foregoing, with
respect to any of their respective past or present activities, or otherwise
publish (whether in writing or orally) statements that tend to portray any of
the aforementioned parties in an unfavorable light; provided that nothing herein
shall or shall be deemed to prevent or impair Executive from testifying
truthfully in any legal or administrative proceeding where such testimony is
compelled, or requested or from otherwise complying with legal requirements.

 

10.                               Notification of Subsequent Employer. Executive
hereby agrees that prior to accepting employment with, or agreeing to provide
services to, any other Person during any period during which Executive remains
subject to any of the covenants set forth in Section 5, Executive shall provide
such prospective employer with written notice of such provisions of this
Agreement, with a copy of such notice delivered simultaneously to the Company.

 

11.                               Remedies and Injunctive Relief. Executive
acknowledges that a violation by Executive of any of the covenants contained in
Section 5, 6, 7, 8 or 9 would cause irreparable damage to the Company in an
amount that would be material but not readily ascertainable, and that any remedy
at law (including the payment of damages) would be inadequate. Accordingly,
Executive agrees that, notwithstanding any provision of this Agreement to the
contrary, the Company shall be entitled (without the necessity of showing
economic loss or other actual damage) to injunctive relief (including temporary
restraining orders, preliminary injunctions and/or permanent injunctions) in any
court of competent jurisdiction for any actual or threatened breach of any of
the covenants set forth in Section 5, 6, 7, 8 or 9 in addition to any other
legal or equitable remedies it may have. The preceding sentence shall not be
construed as a waiver of the rights that the Company may have for damages under
this Agreement or otherwise, and all of the Company’s rights shall be
unrestricted.

 

12

--------------------------------------------------------------------------------


 

12.                               Representations of Executive; Advice of
Counsel. (a) Executive represents, warrants and covenants that as of the date
hereof: (i) Executive has the full right, authority and capacity to enter into
this Agreement and perform Executive’s obligations hereunder, (ii) Executive is
not bound by any agreement that conflicts with or prevents or restricts the full
performance of Executive’s duties and obligations to the Company hereunder
during or after the Term and (iii) the execution and delivery of this Agreement
shall not result in any breach or violation of, or a default under, any existing
obligation, commitment or agreement to which Executive is subject.

 

(b)                                 Executive represents that, prior to
execution of this Agreement, Executive has been advised by an attorney of
Executive’s own selection regarding this  Agreement. Executive acknowledges that
Executive has entered into this Agreement knowingly and voluntarily and with
full knowledge and understanding of the provisions of this Agreement after being
given the opportunity to consult with counsel. Executive further represents that
in entering into this Agreement, Executive is not relying on any statements or
representations made by any of the Company’s directors, officers, employees or
agents which are not expressly set forth herein, and that Executive is relying
only upon Executive’s own judgment and any advice provided by Executive’s
attorney.

 

13.                               Cooperation. Executive agrees that, upon
reasonable notice and without the necessity of the Company obtaining a subpoena
or court order, Executive shall provide reasonable cooperation in connection
with any suit, action or proceeding (or any appeal from any suit, action or
proceeding), and any investigation and/or defense of any claims asserted against
any of Executive and the Company, its respective Affiliates, their respective
predecessors and successors, and all of the respective current or former
directors, officers, employees, shareholders, partners, members, agents or
representatives of any of the foregoing, which relates to events occurring
during Executive’s employment with the Company and its Affiliates as to which
Executive may have relevant information (including but not limited to furnishing
relevant information and materials to the Company or its designee and/or
providing testimony at depositions and at trial), provided that with respect to
such cooperation occurring following termination of employment, the Company
shall reimburse Executive for expenses reasonably incurred in connection
therewith, and further provided that any such cooperation occurring after the
termination of Executive’s employment shall be scheduled to the extent
reasonably practicable so as not to unreasonably interfere with Executive’s
business or personal affairs.

 

14.                               Withholding Taxes. The Company may deduct and
withhold from any amounts payable under this Agreement such Federal, state,
local, non-U.S. or other taxes as are required or permitted to be withheld
pursuant to any applicable law or regulation.

 

15.                               Assignment. (a) This Agreement is personal to
Executive and without the prior written consent of the Company shall not be
assignable by Executive, except for the assignment by will or the laws of
descent and distribution of any accrued pecuniary interest of Executive, and any
assignment in violation of this Agreement shall be void. The Company may assign
this Agreement, and its rights and obligations hereunder, to any of its
Affiliates.

 

(b)                                 This Agreement shall be binding on, and
shall inure to the benefit of, the parties to it and their respective heirs,
legal representatives, successors and permitted assigns

 

13

--------------------------------------------------------------------------------

 

(including, without limitation, successors by merger, consolidation, sale or
similar transaction, and, in the event of Executive’s death, Executive’s estate
and heirs in the case of any payments due to Executive hereunder).

 

(c)           Executive acknowledges and agrees that all of Executive’s
covenants and obligations to the Company and its Affiliates, as well as the
rights of the Company and its Affiliates hereunder, shall run in favor of and
shall be enforceable by the Company or its Affiliates and its successors and
assigns.

 

16.          Governing Law; No Construction Against Drafter. This Agreement
shall be deemed to be made in the State of Delaware, and the validity,
interpretation, construction, and performance of this Agreement in all respects
shall be governed by the laws of the State of Delaware without regard to its
principles of conflicts of law. No provision of this Agreement or any related
document will be construed against or interpreted to the disadvantage of any
party hereto by any court or other governmental or judicial authority by reason
of such party having or being deemed to have structured or drafted such
provision.

 

17.          Consent to Jurisdiction; Waiver of Jury Trial. (a) Except as
otherwise specifically provided herein, Executive, the Company and its
Affiliates each hereby irrevocably submits to the exclusive jurisdiction of the
United States District Court for the District of Delaware (or, if subject matter
jurisdiction in that court is not available, in any state court located within
the State of Delaware) over any dispute arising out of or relating to this
Agreement. Except as otherwise specifically provided in this Agreement, the
parties undertake not to commence any suit, action or proceeding arising out of
or relating to this Agreement in a forum other than a forum described in this
Section 17(a); provided, however, that nothing herein shall preclude the Company
from bringing any suit, action or proceeding in any other court for the purposes
of enforcing the provisions of this Section 17 or enforcing any judgment
obtained by the Company.

 

(b)           The agreement of the parties to the forum described in
Section 17(a) is independent of the law that may be applied in any suit, action,
or proceeding and the parties agree to such forum even if such forum may under
applicable law choose to apply non-forum law. The parties hereby waive, to the
fullest extent permitted by applicable law, any objection which they now or
hereafter have to personal jurisdiction or to the laying of venue of any such
suit, action or proceeding brought in an applicable court described in
Section 17(a), and the parties agrees that they shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court. The parties agree that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any suit, action or
proceeding brought in any applicable court described in Section 17(a) shall be
conclusive and binding upon the parties and may be enforced in any other
jurisdiction.

 

(c)           The parties hereto irrevocably consent to the service of any and
all process in any suit, action or proceeding arising out of or relating to this
Agreement by the mailing of copies of such process to such party at such party’s
address specified in Section 22.

 

(d)           Each party hereto hereby waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding arising out of or relating to this Agreement. Each
party hereto (i) certifies that no representative,

 

14

--------------------------------------------------------------------------------


 

agent or attorney of any other party has represented, expressly or otherwise,
that such party would not, in the event of any action, suit or proceeding, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
party hereto has been induced to enter into this Agreement by, among other
things, the mutual waiver and certifications in this Section 17(d).

 

(e)           Each party shall bear its own costs and expenses (including
reasonable attorneys’ fees and expenses) incurred in connection with any dispute
arising out of or relating to this Agreement; provided that, the Company shall
reimburse the Executive for reasonable attorneys’ fees and expenses to the
extent that Executive substantially prevails as to a material issue with respect
to any matters subject to dispute hereunder.

 

18.          Amendment; No Waiver. No provisions of this Agreement may be
amended, modified, waived or discharged except by a written document signed by
Executive and a duly authorized officer of the Company (other than Executive).
The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. No failure or delay
by either party in exercising any right or power hereunder will operate as a
waiver thereof, nor will any single or partial exercise of any such right or
power, or any abandonment of any steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.

 

19.          Severability. If any term or provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable law or public
policy, all other conditions and provisions of this Agreement shall nonetheless
remain in full force and effect so long as the economic and legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party; provided, however, that if any term or
provision of Section 5, 6, 7, 8 or 9 is invalid, illegal or incapable of being
enforced by any applicable law or public policy, all other conditions and
provisions of this Agreement shall nonetheless remain in full force and effect
to the fullest extent permitted by law; provided further, that in the event that
any court of competent jurisdiction shall finally hold in a non-appealable
judicial determination that any provision of Section 5, 6, 7, 8 or 9 (whether in
whole or in part) is void or constitutes an unreasonable restriction against
Executive, such provision shall not be rendered void but shall be deemed to be
modified to the minimum extent necessary to make such provision enforceable for
the longest duration and the greatest scope as such court may determine
constitutes a reasonable restriction under the circumstances. Subject to the
foregoing, upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

20.          Entire Agreement. This Agreement, including the Exhibits hereto,
constitutes the entire agreement and understanding between the Company and
Executive with respect to the subject matter hereof and supersedes all prior
agreements and understandings (whether written or oral), between Executive and
the Company, relating to such subject matter. None of the parties shall be
liable or bound to any other party in any manner by any representations and
warranties or covenants relating to such subject matter except as specifically
set forth herein.

 

15

--------------------------------------------------------------------------------


 

21.          Survival. The rights and obligations of the parties under the
provisions of this Agreement shall survive, and remain binding and enforceable,
notwithstanding the expiration of the Term, the termination of this Agreement,
the termination of Executive’s employment hereunder or any settlement of the
financial rights and obligations arising from Executive’s employment hereunder,
to the extent necessary to preserve the intended benefits of such provisions.

 

22.          Notices. All notices or other communications required or permitted
to be given hereunder shall be in writing and shall be delivered by hand or sent
by facsimile or electronic image scan (pdf) or sent, postage prepaid, by
registered, certified or express mail or overnight courier service and shall be
deemed given when so delivered by hand or facsimile, or if mailed, three days
after mailing (one business day in the case of express mail or overnight courier
service) to the parties at the following addresses or facsimiles or email
addresses (or at such other address for a party as shall be specified by like
notice):

 

If to the Company:

 

Hemisphere Media Group, Inc.

 

 

4000 Ponce de Leon Blvd., Suite 650

 

 

Coral Gables, FL 33146

 

 

Attention: Legal Department

 

 

Fax: (305) 421-6389

 

 

Email: atolston@hemispheretv.com

 

 

 

With a copy (which shall not constitute notice hereunder) to:

 

 

 

 

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

 

 

1285 Avenue of the Americas

 

 

New York, NY 10019-6064

 

 

Fax: (212) 757-3990

 

 

Attention: Lawrence I. Witdorchic, Esq.

 

 

Email: lwitdorchic@paulweiss.com

 

 

 

If to Executive:

 

Javier Maynulet

 

 

At the most recent address and fax or email in Company personnel records

 

Notices delivered by facsimile shall have the same legal effect as if such
notice had been delivered in person.

 

23.          Headings and References. The headings of this Agreement are
inserted for convenience only and neither constitute a part of this Agreement
nor affect in any way the meaning or interpretation of this Agreement. When a
reference in this Agreement is made to a Section, such reference shall be to a
Section of this Agreement unless otherwise indicated.

 

24.          Counterparts. This Agreement may be executed in one or more
counterparts (including via facsimile and electronic image scan (pdf)), each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument and shall become

 

16

--------------------------------------------------------------------------------


 

effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.

 

25.          Section 409A.

 

(a)           For purposes of this Agreement, “Section 409A” means Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and the Treasury
Regulations promulgated thereunder (and such other Treasury or Internal Revenue
Service guidance) as in effect from time to time. The parties intend that any
amounts payable hereunder that could constitute “deferred compensation” within
the meaning of Section 409A will be compliant with Section 409A or exempt from
Section 409A. Notwithstanding the foregoing, the Company shall not be liable to,
and the Executive shall be solely liable and responsible for, any taxes or
penalties that may be imposed on such Executive under Section 409A of the Code
with respect to Executive’s receipt of payments hereunder.

 

(b)           Notwithstanding anything in this Agreement to the contrary, the
following special rule shall apply, if and to the extent required by
Section 409A, in the event that (i) Executive is deemed to be a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i), (ii) amounts or
benefits under this Agreement or any other program, plan or arrangement of the
Company or a controlled group affiliate thereof are due or payable on account of
“separation from service” within the meaning of Treasury Regulations
Section 1.409A-1(h) and (iii) Executive is employed by a public company or a
controlled group affiliate thereof: no payments hereunder that are “deferred
compensation” subject to Section 409A shall be made to Executive prior to the
date that is six (6) months after the date of Executive’s separation from
service or, if earlier, Executive’s date of death; following any applicable six
(6) month delay, all such delayed payments will be paid in a single lump sum on
the earliest permissible payment date.

 

(c)           Any payment or benefit due upon a termination of Executive’s
employment that represents a “deferral of compensation” within the meaning of
Section 409A shall commence to be paid or provided to Executive 61 days
following a “separation from service” as defined in Treas. Reg. § 1.409A-1(h),
provided that Executive executes, if required by Section 4(c)(iii), the release
described therein, within 60 days following his “separation from service.” Each
payment made under this Agreement (including each separate installment payment
in the case of a series of installment payments) shall be deemed to be a
separate payment for purposes of Section 409A.  Amounts payable under this
Agreement shall be deemed not to be a “deferral of compensation” subject to
Section 409A to the extent provided in the exceptions in Treasury Regulation §§
1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation pay plans,”
including the exception under subparagraph (iii)) and other applicable
provisions of Section 409A. For purposes of this Agreement, with respect to
payments of any amounts that are considered to be “deferred compensation”
subject to Section 409A, references to “termination of employment”,
“termination”, or words and phrases of similar import, shall be deemed to refer
to Executive’s “separation from service” as defined in Section 409A, and shall
be interpreted and applied in a manner that is consistent with the requirements
of Section 409A.

 

17

--------------------------------------------------------------------------------


 

(d)           Notwithstanding anything to the contrary in this Agreement, any 
payment or benefit under this Agreement or otherwise that is exempt from
Section 409A pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or
(C) (relating to certain reimbursements and in-kind benefits) shall be paid or
provided to Executive only to the extent that the expenses are not incurred, or
the benefits are not provided, beyond the last day of the second calendar year
following the calendar year in which Executive’s “separation from service”
occurs; and provided further that such expenses are reimbursed no later than the
last day of the third calendar year following the calendar year in which
Executive’s “separation from service” occurs. To the extent any indemnification
payment, expense reimbursement, or the provision of any in-kind benefit is
determined to be subject to Section 409A (and not exempt pursuant to the prior
sentence or otherwise), the amount of any such indemnification payment or
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the indemnification payment or provision of
in-kind benefits or expenses eligible for reimbursement in any other calendar
year (except for any life-time or other aggregate limitation applicable to
medical expenses), and in no event shall any indemnification payment or expenses
be reimbursed after the last day of the calendar year following the calendar
year in which Executive incurred such indemnification payment or expenses, and
in no event shall any right to indemnification payment or reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.

 

 

 

TELEVICENTRO OF PUERTO RICO, LLC

 

 

 

By:

/s/ Alan J. Sokol

 

Name:

Alan J. Sokol

 

Title:

President

 

 

 

 

 

HEMISPHERE MEDIA GROUP, INC.

 

 

 

By:

/s/ Alan J. Sokol

 

Name:

Alan J. Sokol

 

Title:

President and Chief Executive Officer

 

 

 

 

 

JAVIER MAYNULET

 

 

 

/s/ Javier Maynulet

 

[signature page to Maynulet Employment Agreement]

 

--------------------------------------------------------------------------------
